Citation Nr: 0837526	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C.  

2.  Is the veteran permanently and totally disabled for VA 
nonservice-connected pension purposes?  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2007.  

In April 2007, the issues on appeal were remanded to the RO, 
via the Appeals Management Center (AMC), for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated hepatitis C is shown as likely 
as not to be due to a risk factor to which he was exposed 
during the veteran's period of active duty.  

3.  The veteran is shown to be prevented from performing 
substantially gainful employment on a permanent basis when 
all of his disabilities and other factors showing extended 
unemployment are considered.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hepatitis C is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(a) (2007).  

2.  The veteran is permanently and totally disabled for VA 
nonservice-connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342, 4.15, 4.16, 4.17 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2008, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the July 2008 Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2008 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2008 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2008 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in August 2007.  
Therefore, there is accordingly no possibility of prejudice 
to the veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in February 2003, 
March 2006, and May 2008.  The veteran was afforded a hearing 
before the Board in March 2007.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for Hepatitis C and for non-service-connected 
pension.   


II. Analysis

A.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran was competently diagnosed with Hepatitis C by VA 
in 2002.  Around August 2003, the veteran began interferon 
therapy and from 2005 to 2007 he was on Pegasys; however, he 
discontinued treatment in 2007.  

The Board accordingly finds that the veteran does have a 
current diagnosis of Hepatitis C.  The Board must now examine 
if there was any in-service treatment or diagnosis of 
Hepatitis C and any nexus between service and his Hepatitis 
C.  

The veteran testified that his hepatitis was the result of 
his military service.  He added that he did not have any 
symptoms of hepatitis while in service and the service 
medical records are silent for any treatment or diagnosis of 
hepatitis while in service.  The veteran testified that his 
hepatitis was a result of immunizations administered by air 
immunization gun during service.  

The Board notes that the service medical records do not 
document activities that are recognized as creating a high 
risk of hepatitis infection, e.g. blood transfusion, tattoos, 
intravenous drug use, or promiscuous sexual activity.  

The veteran had a VA general medical examination in February 
2003, when it was noted that he had a liver biopsy in April 
2002.  He reported that, since he began interferon 
injections, he developed joint pain, sore throats, dry mouth 
and a sore tongue.  The VA examiner diagnosed the veteran 
with Hepatitis C and stated that a liver biopsy showed a 
moderately inflamed liver.  

At the veteran's February 2003 VA examination, it was noted 
that an April 2002 liver biopsy revealed chronic, moderately 
active Hepatitis C, bridging fibrosis, and modified 
hemagglutination inhibition assay (HAI).  He denied any risk 
factors for Hepatitis C: blood transfusions, tattoos, 
piercing, IV or intranasal drug use, blood exposure or high 
risk sexual behavior.  He asserted contracting Hepatitis C 
when immunization guns were repeatedly used in service.  The 
veteran also had had surgery for his left femur and abdomen; 
he admitted to a history of binge drinking that stopped in 
1997.  

The veteran reported having fatigue after he worked three to 
four hours and he napped two to three hours per day.  He also 
had weakness particularly in the upper extremities.  It was 
noted that the veteran was on intro/ribavirin therapy since 
September 2002.  

The VA examiner stated that it was as likely as not that the 
Hepatitis C had been long standing for a period of 20 to 30 
years.  She further opined that, in the majority of cases a 
distinct etiology is not able to be determined; however, it 
was as likely as not that the Hepatitis C was contracted 
through the repeatedly used immunization gun.  

In an April 10, 2003, addendum the VA examiner stated that it 
was likely that the veteran's Hepatitis C existed for a 
period of 30 years.  She opined that it was as likely as not 
that immunizations received in service could have been a 
source of blood exposure resulting in Hepatitis C.  

In an April 17, 2003, addendum the VA examiner stated that, 
after a review of March 1998 progress notes, the veteran 
failed to mention significant post-military risk 
factors/exposure that more than likely accounted for the 
development of Hepatitis C.  She additionally stated that, 
though her original report contained the statement that it 
was as likely as not that the veteran contracted Hepatitis C 
through a repeatedly used immunization gun, it was based on 
pure speculation since there was no medical or scientific 
evidence to support this contention.  

In November 2005, a private physician stated that the veteran 
was diagnosed with Hepatitis C in September 2002 and stopped 
working in October 2002.  The veteran admitted to heavy 
drinking since the age of 20; however, he denied IV drug use, 
tattoos or body piercings.  

The physician stated the examination of the techniques used 
with the air gun and the poor cleansing of the apparatus in 
between patients made it probable that the immunization gun 
was the cause.  He opined that the use of the air gun without 
adequate cleansing between patients was the probable mode of 
transmission in the veteran's case and was more likely then 
not the cause of his Hepatitis C.  

In March 2006 a VA physician was asked for an opinion.  He 
stated that the evidence supplied by the veteran and the 
evidence that was included in the claims file was all purely 
speculative in nature and was not based on any statistically 
valid research study.  He further stated that none of the 
submissions showed a direct casual relationship between air 
gun inculcators and Hepatitis C and all were a speculative 
discussion of the possibility of the same.  He noted that the 
veteran's private physician's November 2005 statement was 
solicited by the veteran and that his area of specialization 
was thoracic surgery and this opinion was outside of his 
specialty area.  

The VA physician stated that the veteran had several other 
potential risk factors that included drug use in the Republic 
of Vietnam, though IV use was denied, and emergency surgery 
that raised the possibility of blood transfusion prior to 
1992.  

The VA examiner concluded that there was no medical, 
scientific, or research literature to support the contention 
that air gun inoculators was an identified and recognized 
source of transmitting Hepatitis C and they were not 
recognized as a means of transmission of Hepatitis C by the 
Center for Disease Control.  Therefore it was not at all 
likely that the veteran's Hepatitis C was caused by or the 
direct result of air gun inoculations during military 
service.  

The veteran had a May 2008 VA digestive conditions 
examination.  It was noted that the veteran was diagnosed 
with Hepatitis C in November 2001, began Pegylated interferon 
and ribavirin treatment in 2002 and Pegasys treatment from 
2005 to 2007 and that all of the treatments were 
unsuccessful.  It was noted that the veteran also carried a 
diagnosis of Child's cirrhosis.  After the veteran began 
treatment he reported achy generalized abdominal pain that 
radiated around his back and never resolved.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  
 
It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

After a careful review of the veteran's service medical 
records, his testimony, his VA treatment notes, his VA 
examinations, and the submitted private medical opinion, the 
Board finds the record to be in relative equipoise in showing 
that the hepatitis C as likely as not had its clinical onset 
due to exposure incident to an in-service risk factor.  

The veteran asserted that his Hepatitis C was a result of air 
gun immunizations during service, and there is a sustainable 
medical opinion to support this position.  A medical opinion 
identifying another specific risk factor as the likely cause 
of the infection is not presented in this case.  

Hence, in resolving all reasonable doubt in the veteran's 
favor, service connection for hepatitis C is granted.  


B.  Nonservice-Connected Pension

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, as in this case, and who is permanently and totally 
disabled due to non-service connected disabilities that are 
not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2007); see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993).  

If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability. 38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2006); see also 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  The 
Court has provided an analytical framework for application in 
pension cases.  See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  

The holdings in these cases are to the combined effect that 
VA has a duty to ensure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are applied; and 
that, if the benefit may not be awarded under the "average 
person" or "unemployability" test, a determination must be 
made as to whether benefits may be awarded on an 
extraschedular basis.  

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
nonservice connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.  

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is certain to continue throughout the life of the 
disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. § 4.17 and mandates that 
where it is shown that the appellant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and it is shown 
that they are permanent in nature, a determination should be 
made whether such disabilities render him or her incapable of 
substantially gainful employment. If so, the veteran again 
meets the requirements of the law for the benefit at issue.  

Marginal employment, for example, as a self-employed farmer 
or other person, while employed in his or her own business, 
or at odd jobs or while employed less than half the usual 
remuneration will not be considered incompatible with a 
determination of unemployability, if the restriction, as to 
securing or retaining better employment, is due to 
disability. 38 C.F.R. § 4.17.  

To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must have one disability ratable at 60 percent or 
more or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.  

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
nonservice connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.  

The veteran's disabilities include: Hepatitis C, secondary 
liver disease , seborrheic dermatitis, a generalized anxiety 
disorder, hypertension, plantar fasciitis of the right foot, 
plantar fasciitis of the left foot, and polycythemia vera.  

The Board finds that the veteran does meet the percentage 
requirements of 38 C.F.R. § 4.16, requiring one disability 
ratable at 60 percent or more or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating for all of his disabilities of 
70 percent or more.  

A May 2002 VA treatment note revealed that the veteran did 
not want to start treatment for his Hepatitis C until late 
summer because he had his best employment in the summer and 
wanted to be more financially sound before the possibility of 
missing work due to treatment.  

At the February 2003 VA examination, it was noted that he was 
currently unemployed due to the side effects from interferon.  
At his February 2003 VA liver examination, he was noted to 
have been a painting contractor and to have fatigued 3 to 4 
hours into work and to needed rest; additionally, he took a 
nap every day for 2 to 3 hours.  It was also noted that he 
was very fatigued because he was eating little protein 
because it upset his liver.  

The November 2005 private physician's opinion stated that the 
veteran was unemployed since October 2002 as a result of his 
Hepatitis C treatment.  

The veteran had a May 2008 VA digestive conditions 
examination noting that he could not climb ladders anymore 
because of pain.  He described a generalized achy pain that 
was in his abdomen that radiated around his back.  The pain 
never resolved but did get sharp at times.  He also reported 
increased pain when he bent down and when he tried to lift 
something and he reported bloating.  He reported constant 
fatigue and that he had to lie down and rest all the time.  
He stated that these pains started after he began treatment 
for Hepatitis C, but had not improved since his Hepatitis C 
treatment ended in 2007.  The veteran also had dry eyes, 
early satiety, insomnia, lower extremity edema, forgetfulness 
and constant diarrhea.   

The VA examiner stated that it was entirely possible that the 
veteran's ongoing complaints of fatigue were secondary to 
chronic liver disease that could preclude him from working 
but that there was no way for that to be determined in that 
clinic. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  
 
The veteran testified that he could not work as a result of 
fatigue from his medication and his doctor appointments.  He 
would do any odd job to pay his bills but could not work a 
full time job because he could not work a whole day.  

Given the veteran's credible statements about the effect of 
his nonservice-connected disabilities on his employment, and 
the corroborating medical evidence showing significant 
incapacity due to hepatitis C and the separately ratable 
disability manifested by cirrhosis of the liver with related 
findings of splenomegaly and likely portal hypertension, the 
Board finds that that he is permanently and totally disabled 
due to his nonservice connected disabilities.  Specifically, 
he is shown since the start of his Hepatitis C treatment to 
have been prevented from engaging in any substantial form of 
gainful employment consistent with his work background.  

Accordingly, the entitlement to VA nonservice-connected 
pension is warranted.  



ORDER

Service connection for hepatitis C is granted.  

As the veteran is shown to be permanently and totally 
disabled for VA nonservice-connected pension purposes, the 
appeal to this extent is allowed.   


____________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


